— The parties appealed to us from a judgment, entered January 3, 1973, upon a decision of the Court of Claims. We modified that judgment by excluding therefrom the sum of $9,500 awarded for consequential damages to the restaurant building (45 AD2d 900). The Court of Appeals has reversed the order entered upon our decision and remitted the case to us for a determination of consequential damages (37 NY2d 849). Inasmuch as the State did not, either in its oral or written argument, specifically object to the allocation of consequential damages in the sum of $9,500 for the restaurant building as being improper or excessive and, since the Court of Appeals has found that an award of consequential damages for that building is warranted, we conclude that the judgment of the Court of Claims, entered January 3, 1973, should be in all respects affirmed. Judgment affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur.